United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1964
                                   ___________

Gabrielle F. Morris, M.D.,              *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
                                        *
McFarland Clinic, P.C.; and             * [UNPUBLISHED]
Terry McGeeney, M.D.,                   *
                                        *
            Appellees.                  *
                                   ___________

                              Submitted: January 8, 2007
                                 Filed: January 26, 2007
                                  ___________

Before LOKEN, Chief Judge, BYE and SHEPHERD, Circuit Judges.
                              ___________

PER CURIAM.

      Dr. Gabrielle F. Morris appeals the district court’s1 adverse judgment and
imposition of sanctions following a bench trial in this diversity action. Dr. Morris
brought suit against the McFarland Clinic and Dr. Terry McGeeney for (1) fraudulent
misrepresentation concerning Dr. Morris’ ability to obtain an Iowa medical license


      1
      The Honorable Ross A. Walters, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
and (2) breach of contract. In addition to entering judgment against Dr. Morris, the
court granted McFarland Clinic and Dr. McGeeney’s motion for sanctions in the
amount of reasonable attorney fees and expenses incurred in their attempt to obtain
production of certain documents provided to Dr. Morris’ attorney by the California
Medical Board.

      Having carefully reviewed the record, including the magistrate judge’s thorough
and well-reasoned opinion, we find no basis for reversal. See Tadlock v. Powell, 291
F.3d 541, 546 (8th Cir. 2002) (factual findings reviewed for clear error and legal
conclusions reviewed de novo); Martin v. DaimlerChrysler Corp., 251 F.3d 691, 694
(8th Cir. 2001) (sanctions reviewed under abuse of discretion standard).

      Accordingly, we affirm. See 8th Cir. R. 47B.

                       ______________________________




                                         -2-